Citation Nr: 1541715	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-44 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2009.  Initial RO consideration of additional evidence received after the case was certified to the Board was waived by the Veteran's representative.  

This appeal was originally characterized as entitlement to service connection for a bilateral knee disability.  However, to facilitate analytical precision, the Board has separated the claim into two issues, involving the left knee and the right knee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board was afforded a VA examination in September 2009, which resulted in the following:  "In conclusion, this patient sustained injuries to both knees while active duty in the United States Army and that has continued over a period of years to the point where he has moderate to severe degenerate joint disease, left side worse than the right."  However, the examiner went on to state:  "It is less likely than not that these findings today are related to the original injury sustained in 1982."  These two opposite conclusions are impossible to reconcile, and the substance of the examination report does not provide guidance.  The Board also notes that the service treatment records themselves only show a right knee injury; although a mistaken reference to the left was noted on a consult request, it is clear from the context that the right knee was indicated.  

Given these factors, the Veteran must be provided a VA examination that is based on an accurate history, considers the history provided by the Veteran, and contains separate conclusions concerning each knee.  Although the Veteran has not differentiated the knees in his statements, the Board notes that service treatment records show injury and treatment only for the right knee.  Also, while after service, the records show a history of a left knee injury having occurred in about 2002-2003, with no history of a right knee injury after service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right and/or left knee disabilities.  The examiner should identify/diagnose any disability of the right and/or left knee that currently exists or has existed during the appeal period.  The next should state whether it is at least likely as not that any identified right and/or left knee disorder had its onset in service or is otherwise etiologically related to his active service.  The examiner must address the right knee injury sustained in October 1982.  The electronic claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report. Any indicated studies should be performed, and a rationale for the opinion must be provided.  The opinion should reflect that the Veteran's lay contentions and lay history have been considered by the examiner.

2.  Then, the RO/AMC should readjudicate the claims for service connection for right and left knee disabilities, as separate issues, in light of all evidence of record, including the records received from Social Security Administration (SSA) in April 2015 after the appeal was certified to the Board.  If either claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




